Exhibit 99.2 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating Revenues: Electric $ 1,514 $ 1,378 $ 2,972 $ 2,589 Gas 209 172 770 761 Total operating revenues 1,723 1,550 3,742 3,350 Operating Expenses: Fuel 263 247 526 499 Purchased power 314 277 687 550 Gas purchased for resale 133 104 554 557 Other operations and maintenance 426 394 822 746 Depreciation and amortization 169 162 345 323 Taxes other than income taxes 96 90 198 203 Total operating expenses 1,401 1,274 3,132 2,878 Operating Income 322 276 610 472 Other Income and Expenses: Miscellaneous income 20 11 34 16 Miscellaneous expense (4 ) (1 ) (4 ) (1 ) Total other income 16 10 30 15 Interest Charges 108 87 206 164 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 230 199 434 323 Income Taxes 78 68 149 112 Income Before Minority Interest and Preferred Dividends of Subsidiaries 152 131 285 211 Minority Interest and Preferred Dividends of Subsidiaries 9 8 19 18 Net Income $ 143 $ 123 $ 266 $ 193 Earnings per Common Share - Basic and Diluted $ 0.69 $ 0.60 $ 1.29 $ 0.94 Average Common Shares Outstanding 207.1 205.4 206.9 205.1 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities: Net income $ 266 $ 193 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (2 ) - Depreciation and amortization 357 340 Amortization of nuclear fuel 15 16 Amortization of debt issuance costs and premium/discounts 10 7 Deferred income taxes and investment tax credits, net (8 ) (19 ) Loss on sale of noncore properties - 4 Minority interest 13 12 Other 7 1 Changes in assets and liabilities: Receivables, net (195 ) 168 Materials and supplies 35 25 Accounts and wages payable (62 ) (214 ) Taxes accrued 59 (33 ) Assets, other (69 ) 63 Liabilities, other 67 10 Pension and other postretirement obligations, net 50 46 Net cash provided by operating activities 543 619 Cash Flows From Investing Activities: Capital expenditures (715 ) (449 ) Combustion turbine acquisitions - (292 ) Nuclear fuel expenditures (24 ) (25 ) Proceeds from sale of noncore properties - 11 Purchases of securities - nuclear decommissioning trust fund (75 ) (53 ) Sales of securities - nuclear decommissioning trust fund 65 48 Purchases of emission allowances (9 ) (38 ) Sales of emission allowances 3 4 Other 1 (1 ) Net cash used in investing activities (754 ) (795 ) Cash Flows From Financing Activities: Dividends on common stock (263 ) (260 ) Capital issuance costs (3 ) (2 ) Short-term debt, net 1,007 204 Dividends paid to minority interest (10 ) (14 ) Redemptions, repurchases and maturities of long-term debt (443 ) (86 ) Issuances: Common stock 48 57 Long-term debt 425 232 Net cash provided by financing activities 761 131 Net Change In Cash and Cash Equivalents 550 (45 ) Cash and Cash Equivalents at Beginning of Year 137 96 Cash and Cash Equivalents at End of Period $ 687 $ 51 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) June 30, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 687 $ 137 Accounts receivable - trade 562 418 Unbilled revenue 304 309 Miscellaneous accounts and notes receivable 222 160 Materials and supplies, at average cost 612 647 Other current assets 178 203 Total current assets 2,565 1,874 Property and Plant, Net 14,538 14,286 Investments and Other Assets: Investments in leveraged leases 13 13 Nuclear decommissioning trust fund 301 285 Goodwill 831 831 Intangible Assets 206 217 Other assets 730 641 Regulatory assets 1,347 1,431 Total investments and other assets 3,428 3,418 TOTAL ASSETS $ 20,531 $ 19,578 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 203 $ 456 Short-term debt 1,619 612 Accounts and wages payable 455 671 Taxes accrued 120 58 Other current liabilities 423 405 Total current liabilities 2,820 2,202 Long-term Debt, Net 5,511 5,285 Preferred Stock of Subsidiary Subject to Mandatory Redemption 18 18 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,039 2,144 Accumulated deferred investment tax credits 113 118 Regulatory liabilities 1,216 1,234 Asset retirement obligations 564 549 Accrued pension and other postretirement benefits 1,040 1,065 Other deferred credits and liabilities 378 169 Total deferred credits and other liabilities 5,350 5,279 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 19 16 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,551 4,495 Retained earnings 2,023 2,024 Accumulated other comprehensive loss 42 62 Total stockholders' equity 6,618 6,583 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,531 $ 19,578
